Citation Nr: 1034692	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  08-23 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to July 1989.

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from a rating decision that was issued by the 
Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge 
at a June 2010 hearing that was held at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

At his hearing, the Veteran testified that he was in a jeep 
accident during field exercises and that he injured his left 
shoulder at that time.  He also broke his toe and sustained 
numerous bruises.  He testified that he experienced shoulder pain 
on and off since then but it got worse in approximately 2007.  
The Veteran's service treatment records confirm that he was 
involved in a jeep accident in April 1976, although no mention is 
made of an injury to the Veteran's left shoulder.  The Veteran 
contended that he received pain medication for his shoulder at 
the time but that his left foot fracture was more serious.  The 
Veteran was placed on a temporary profile as a result of the 
injury to his left foot which was sustained in the jeep accident.  
The Veteran did not know why his service treatment records did 
not record a history of a left shoulder injury, but he testified 
that he was unaware of the extent of his shoulder injury at the 
time that it occurred.  

The Veteran's VA treatment records from January 2007 to October 
2007 show complaints of left shoulder pain.  An August 2007 
treatment record indicates that the Veteran was then diagnosed 
with mild tendinosis supraspinatus tendon and subscapularis 
tendon and bony degenerative changes of the left shoulder.  

In light of the Veteran's testimony that he sustained a left 
shoulder injury in the in-service jeep accident, his contention 
that he experienced on and off left shoulder pain since that 
time, and the current diagnosis of a left shoulder disorder, the 
Board finds that a VA examination is necessary to determine 
whether it is at least as likely as not that the Veteran has a 
current left shoulder disorder that is related to injuries that 
were sustained in the April 1976 jeep accident.  Additionally, 
insofar as the VA treatment records in the claims file date from 
2007 more recent treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and 
requested to identify all treatment that he 
received for his left shoulder since October 
2007.  Based on the Veteran's response, all 
identified treatment records should be 
obtained.  More recent VA treatment records 
should be obtained.  If any records are 
identified but cannot be obtained this fact, 
as well as the efforts that were made to 
obtain the records, should be documented in 
the claims file.  The Veteran should also be 
notified of VA's inability to obtain the 
records.

2.  Thereafter, the Veteran should be 
scheduled for a VA orthopedic examination to 
determine whether the Veteran has a current 
left shoulder disorder that is related to his 
military service, specifically, injuries 
sustained in the April 1976 jeep accident.  
All necessary tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.

The examiner should provide an opinion as to 
whether it is at least as likely as not (at 
least 50 percent likely) that any current 
left shoulder pathology is the residual of 
the inservice jeep accident or is otherwise 
related to the Veteran's period of military 
service. Rationale for all conclusions should 
be provided.

3.  After completion of the above 
development, the Veteran's claim should be 
re-adjudicated.  If the determination remains 
unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC) and 
given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for 
the purpose of appellate disposition.  The appellant has the 
right to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


